Citation Nr: 0805764	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in August 2005, the statement of 
the case was issued in September 2005, and a substantive 
appeal was received in January 2006.  The veteran's case is 
currently advanced on the docket, pursuant to his motion and 
the requirements of 38 C.F.R. § 20.900(c)(3) (2007).


FINDING OF FACT

The veteran's PTSD is productive of a disability picture 
which more nearly approximates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
depression affecting the ability to function independently, 
impaired impulse control, and inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent (but no higher) for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.7, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of increased rating for PTSD, but 
there has been no notice of the types of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of PTSD and the effect of that 
worsening on employment and daily life.  In fact, the veteran 
in this case has been represented in the appeal by Texas 
Veterans Commission, and the Board believes it reasonable to 
assume that this major state service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the veteran during the appeal process 
which has been ongoing since 2005.  Furthermore, the 
veteran's February 2005 claim for an increased rating 
indicates that he believes his condition has worsened.  
Moreover, the May 2005 statement by the veteran's spouse 
includes assertions as to the types of evidence necessary to 
show a worsening or increase in the severity of PTSD.  The 
Board finds that the veteran has had actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains a VA 
examination performed in June 2005.  The examination report 
obtained is fully adequate and contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

An October 2003 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective August 20, 2003 under Diagnostic Code 9411.  A 
November 2003 rating decision subsequently increased the 
disability rating to 50 percent effective August 20, 2003 
under Diagnostic Code 9411.  Under this regulatory provision, 
the criteria for ratings 50 percent and greater for mental 
disorders, including PTSD, is as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in June 2005.  He 
reported that he had been exceedingly anxious and tense since 
his return from service.  He stated that he was unable to 
work for two years due to physical and mental illness.  He 
claimed that he had nightmares and free-floating anxiety 
since service.  In 2004, reports by his VA family doctor 
singled out nightmares and intrusive thoughts accompanying a 
dysphoric mood.  The examiner noticed that the veteran had 
important memory problems.  

The veteran's stressors included witnessing people wounded, 
injured and killed, including his friend, in combat.  He 
reported persisting dreams about the events, prolonged grief, 
recurrent recollections of the events, interference with 
other grief process, and psychosomatic symptoms.  These 
symptoms persisted since the death of his friend.  The 
examiner noted that the veteran's family complained to the VA 
doctors that the veteran talked constantly about the war.  He 
claimed chronic intense distress at exposure to similar 
events.  He reported chronic physiological reactivity, such 
as free-floating anxiety, to cues that symbolized an aspect 
of the events.  The examiner noted that he appeared to be 
very emotionally sensitive to physical symptoms that 
resembled for him those of malaria, which he contracted 
during the war.  He demonstrated avoidance of stimuli 
associated with the trauma, including efforts to avow 
thoughts, feelings or conversations associated with the 
trauma.  He stated that he attempted to block thoughts, but 
usually was only partially able to do so.  Most often he 
derived the distress caused by his recollections and thoughts 
into anxiety or hostility.  He demonstrated chronic efforts 
to avoid activities, places or people that aroused 
recollections of the event, as well as a chronic sense of a 
foreshortened future, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, difficulty falling or staying asleep, irritability or 
outbursts of anger, exaggerated startle response, difficulty 
concentrating, and hypervigilance.  

The veteran's work history included an inability to work for 
2 years after his return from service due to his poor mental 
and physical health, including, among other issues, 
nightmares and anxiety.  He then went through 26 jobs, most 
of them ending in arguments with bosses and supervisors.  He 
then opened his own office furniture business.  He retired at 
the age of 62 after his business went bankrupt.  

Upon mental status examination, the veteran was unable to 
give detailed and precise information regarding his recent 
history.  His appearance and hygiene were casual and fair.  
He was anxious in front of the interviewer but got calmer and 
more comfortable when safety was established.  He became very 
angry when the examiner asked whether he was in Vietnam, and 
the examiner pointed out in the examination report that 
several of his medical evaluations wrongly stated that he was 
a Vietnam veteran.  He expressed his distrust of government 
doctors and agencies.  

The veteran was oriented to place, person, time and purpose.  
His behavior was appropriate, although he was easily 
irritable and tense.  His mood was depressed and his affect 
was anxious and irritable.  The examiner noted that the 
depression affected his ability to function independently.  
The examiner noted that his general irritability did not lead 
to interpersonal violence.  The veteran's communication was 
normal.  His speech was normal, except for high volume/pitch 
related to his hypoacusia.  He did not experience panic 
attacks.  He had no history of delusion or hallucination, and 
the examiner noted that delusion and hallucination were 
absent during examination.  Obsessional rituals were also 
absent.  His thought processes were normal, although the 
examiner noted that some examiners may consider him to be 
paranoid based on his distrusting others.  Impaired judgment 
and abstract thinking were absent.  His memory was abnormal, 
although the examiner noted that the disturbance was mild, 
such as forgetting names, direction, or recent events.  The 
examiner noted that the veteran's long-term memory was much 
better than his short-term memory.  The veteran claimed that 
he had to be reminded of appointments and duties.  Suicidal 
and homicidal ideation were absent.  The examiner diagnosed 
PTSD and assessed a GAF score of 40.  

The examiner remarked that the veteran had occasional 
interference in performing activities of daily living and 
noted that he needed to be reminded for appointments and 
duties.  The examiner noted that the veteran was unable to 
establish and maintain effective work and social 
relationships.  The examiner remarked that the veteran had no 
difficulty understanding simple or complex commands.  The 
examiner noted that the veteran appeared to pose no threat of 
persistent danger or injury to self or others.  

It is readily clear that the veteran's PTSD results in 
significant impairment.  A good number of the PTSD symptoms 
documented in the evidence are listed under the criteria for 
the current 50 percent rating.  However, the Board does 
acknowledge that the June 2005 VA examination did show some 
of the symptoms listed for a 70 percent rating.  
Specifically, the examiner reported that the veteran's 
depression affected the ability to function independently.  
Although it appears that the veteran has not resorted to 
violence, it is clear from the evidence that there is 
impairment of impulse control.  This has been noted by 
examiners and reported by family members.  The VA examiner 
also commented that there was an inability to establish and 
maintain effective relationships.  It therefore appears that 
the veteran's PTSD has now resulted in some symptoms listed 
among the criteria for a 70 percent rating.  

At this point the Board acknowledges that the veteran's short 
term memory impairment appears to be related to nonservice-
connected dementia.  However, consideration must also be 
given to the GAF score of 40 reported in June 2005.  Such a 
score suggests significant impairment.  After reviewing the 
evidence and comparing the PTSD manifestations to the 
regulatory criteria, the Board is led to conclude that the 
current PTSD disability picture arguably more nearly 
approximates the criteria for a 70 percent rating.  Under 38 
C.F.R. § 4.7, a 70 percent rating is therefore warranted.  

However, the Board also concludes that the clear 
preponderance of the evidence is against a rating in excess 
of 70 percent.  Virtually none of the symptoms listed for a 
100 percent rating have been demonstrated.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment is fully contemplated by 70 percent schedular 
rating being assigned by the Board in this decision.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 70 percent for PTSD is warranted.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


